In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Satterfield, J.), dated January 4, 2007, which granted the motion of the defendant Helen Minadis for summary judgment dismissing the complaint insofar as asserted against her.
Ordered that the order is reversed, on the law, with costs, and the motion of the defendant Helen Minadis for summary judgment dismissing the complaint insofar as asserted against her is denied.
The Supreme Court erred in entertaining the motion of the defendant Helen Minadis (hereinafter the defendant) for summary judgment, which was made returnable 29 days beyond the deadline fixed by the Supreme Court in the so-ordered stipulation, where she failed to demonstrate good cause for the delay (see CPLR 3212 [a]; Brill v City of New York, 2 NY3d 648, 652 [2004]; DiBenedetto v Lowe’s Home Ctrs., Inc., 43 AD3d 853 [2007]). The testimony of the nonparty witness, whose deposition transcript the defendant was reportedly awaiting, was not relevant to the defendant’s motion (see Jackson v Jamaica First Parking, LLC, 49 AD3d 501 [2008]; Tower Ins. Co. of N.Y. v Razy Assoc., 37 AD3d 702, 703 [2007]; Espejo v Hiro Real Estate Co., 19 AD3d 360, 361 [2005]). Accordingly, the Supreme Court erred in reaching the merits of the motion (see Brill v City of New York, 2 NY3d at 650). Rivera, J.E, Spolzino, Dickerson and Eng, JJ., concur.